Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 27, 2015

The Court of Appeals hereby passes the following order:

A16D0086. MATTHEW BROWN v. THE STATE.

      In 2008, Matthew Brown pled guilty to robbery and obstruction, and the trial

court sentenced him to five years in prison, to be followed by ten years of probation.

On August 27, 2015, the trial court entered an order revoking seven years of Brown’s

probation, apparently on the ground that he had committed several new offenses.1

Brown has now filed an application for discretionary review of the trial court’s order

revoking his probation. We lack jurisdiction.

      An application for discretionary appeal must be filed within 30 days of entry

of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of

OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for

appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380

SE2d 57) (1989). Brown filed his application for discretionary review on October 1,

2015, 35 days after entry of the trial court’s order revoking his probation.2

      1
          Brown has submitted minimal documentation with his application.
      2
       We received Brown’s pro se application by U.S. mail on October 9, 2015.
The envelope contains no postmark, and the certificate of service attached to Brown’s
Consequently, Brown’s application is untimely and is hereby DISMISSED for lack

of jurisdiction.



                                    Court of Appeals of the State of Georgia
                                                                         10/27/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.




application is dated September 30, 2015. However, Brown’s pauper’s affidavit—
which he submitted with his application—is dated October 1, 2015. We therefore
deem Brown’s application filed on October 1. See Court of Appeals Rule 4 (d).